DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
The Examiner notes that the instant application is a continuation in part of PCT/US2017/037291 (Publication No. WO2017218561A1), which in turn claims priority to US Provisional Patent Application Serial No. 62/349593. In the previous Office Action, the Examiner determined that the effective filing date of the instant claims was December 13, 2018 due to the presence of claimed subject matter pertaining to the adjustment of the volumetric plasma density to produce a polymer. The Examiner notes that the subject matter pertaining to the adjustment of the volumetric plasma density to with the exception of claims 85, 86, 87,88 the subject matter encompassed by the instant claims are fully supported by the priority documents. With the exception of claims 85, 86, 87,88; the effective filing date of the instant claims is therefore June 13, 2016.  The subject matter of claims 85, 86, 87 and 88 appear to be present in PCT/US2017/037291. Therefore, the effective filing date of claims 85, 86, 87 and 88 is July 13, 2017.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 67 – 77 and 81 – 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 67, upon reconsideration of the claims, the Examiner notes that the claim requires “wherein the percentage of the cyclic siloxane groups in the polymer is greater than or equal to about 60%”. As a first matter, there is a lack of sufficient antecedent basis for the term “the polymer” in the aformentioned recitation.  The term does not necesarily refer back to the deposited polymer that results in the execution of claimed step (ii). Therefore an ambiguity arises to whether they polymer refers to the “a 
As a second matter, the term “cyclic siloxane group” is not established per se to be a portion of the deposited polymer. The term appears in reference to the intermediary “at least one monomer” that are polymerized in claimed step (ii). However, the claims do not require that the cyclic siloxanes, or a portion thereof, are retained or otherwise a part of the resultant polymer after the execution of step (ii). Limitations that clarify the composition of the resultant deposited polymer or otherwise “bridge the gap” between the monomer and the formed polymer would cure the deficiency. 
Finally, the Examiner notes that as claimed the “a polymer” recited in the preamble of the claim does not necearily reference “the polymer deposited” from the step of “a polymer in the presence of a plasma” as recited in step (ii). A question then arises whether the scope of the body of the claim is commensurate in scope with the preamble of the claim, leading to an indefiniteness of the claim. Amendments to the formatting of step (ii) with changes to reflect antecedent basis may cure this deficiency.
Regarding claim 82, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 82 recites the broad recitation “ratio of the partial pressure[s]...is less than or equal to 2”, and the claim also recites “...less than or equal to 1” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 

Regarding claim 83, the claim contains a similar deficiency to that of claim 82, mutatis mutandis, concerning “less than or equal to 10”, “less than or equal to ...5”, “less than or equal to ...3”.

Regarding claim 86, the claim contains a similar deficiency to that of claim 82 and 83, mutatis mutandis, concerning the two distinct ranges of insulation resistance claimed. Furthermore, while claim 88 recites an optional limitation concerning the insulation resistance, the optional limitation ambiguously recites an additional action of the method as a whole (“is measured using...”). As phrased, should the option be invoked, it is unclear whether claim 86 requires, alongside the steps of parent claim 67, a step of using/executing the procedure described, or if the recitation merely recites the additional information of the standards of the insuation resistance property. 

Regarding claims 87, 88; a deficiency, similar to that of claim 86, concerning the optional action of measuring is present mutatis mutandis.

Dependent claims are rejected on the basis of their parent claims.

s 67 – 77 and 81 – 89 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717